Citation Nr: 9909403	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for left shoulder 
disability.

3.  Whether new and material evidence has been presented to 
reopen the claim for service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1973 to June 
1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between the current medical findings for 
right knee arthralgia and the appellant's period of service; 
also no medical evidence has been submitted showing 
chronicity or continuity of right knee symptomatology since 
service discharge.

2.  VARO denied service connection for left shoulder 
disability and right hip disability in a rating decision 
dated October 1975; that decision was not appealed and became 
final.

3.  Evidentiary submissions received since VARO's October 
1975 decision to deny service connection for left shoulder 
disability, while new, is not material as this evidence does 
not tend to establish the existence of a left shoulder 
disability.

4.  Evidentiary submissions received since VARO's October 
1975 decision to deny service connection for right hip 
disability is new and material, as this evidence is not 
redundant of evidence considered on the previous adjudication 
of the claim and shows the existence of a right hip 
disability, diagnosed as degenerative joint disease.

5.  Competent medical evidence showing a nexus, or link, 
between the current medical findings for degenerative joint 
disease of the right hip and an in-service event, or service 
generally, has not been presented; also competent evidence 
has not been s submitted showing chronicity or continuity of 
right hip problems since service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for right 
knee disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a left shoulder disability has not 
been presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

3.  New and material evidence sufficient to reopen the claim 
for service connection for a right hip disability has been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

4.  A well grounded claim for service connection for 
degenerative joint disease of the right hip has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

A.  Background

The appellant served on active duty from October 1973 to June 
1975.  Service medical records reflect that the appellant 
sustained a right foot and hip injury during a fall.  He also 
was seen for right leg cramps after the injury.  Service 
separation examination reflects complaints of right leg 
cramps.  There were no defects or abnormalities of the right 
leg noted on the examination report.

In August 1975, a VA examination was conducted.  By history, 
the appellant slipped and fell on the ice in April 1975, 
landing on his right buttock.  Since then, he reportedly has 
had some numbness of the right anterior thigh and pain in the 
sole of his right foot, especially when exercised.  Clinical 
findings were negative for right leg pathology.  There was no 
diagnosis for any right leg disability.

In August 1996, the appellant requested service connection 
arthritis of the right knee.

A bone scan dated December 1994 was received in December 
1996, which showed an inflammatory or degenerative process of 
the right femoral head and trochanter region (hip).

In January 1997, VA outpatient treatment notes dated February 
to December 1996 were received.  These records show 
degenerative joint disease of the right hip and, in July 
1996, complaints of right knee pain and popping of 5 months 
duration.

In February 1997, a VA examination was conducted.  The 
examiner initially noted that the appellant was a "poor 
historian."  By history, the appellant slipped and fell on 
ice, landing on his right hip, resulting in temporary loss of 
feeling in the right leg.  He reported that, in 1991, he 
began to have right knee pain, with occasional locking; he 
denied any history of right knee injury.  Clinical findings 
were negative for right knee pathology and an x-ray study was 
normal.  The diagnosis was right knee arthralgia.

A March 1997 VA outpatient treatment note reflects right knee 
complaints.  An examination was negative for abnormality of 
the right knee.  It was noted that the appellant had some 
psychological problem related to alcohol abuse.

B.  Analysis

The appellant seeks service connection for right knee 
disability.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998). presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for right knee arthralgia and the 
appellant's period of service.  We note that the appellant 
reported on VA outpatient treatment in July 1996 that his 
right knee problems began only some 5 months earlier and that 
there is no medical evidence of record showing chronicity or 
continuity of right knee symptomatology since service 
discharge.  Therefore, the Board finds that the appellant has 
not submitted a well grounded claim for service connection 
for right knee disability.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its April 1997 
statement of the case and October 1997 supplemental statement 
of the case.  Likewise, the Board's discussion above informs 
the appellant of the requirements for the completion of his 
application for the claim for service connection.

II.  Claims to Reopen

VARO denied the appellant's claim for service connection for 
left shoulder and right hip disability in October 1975.  That 
decision is final.  We note that a final rating determination 
is not subject to revision upon the same factual basis.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998), 38 C.F.R. § 
20.1100 (1998).  Under pertinent law and regulations, as 
interpreted by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court), the Board may 
reopen and review a claim which has been previously denied 
only if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998); Manio v. Derwinski, 
1 Vet.App. 140 (1991).  The credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Evidence considered by VARO in its October 1975 decision 
included service medical records and report of VA examination 
dated August 1975.

Service medical records reflect that the appellant was seen 
for complaints of left shoulder pain in June 1975, which he 
reportedly had since March 1975.  No abnormal pathology was 
found.  Service medical records also reflect that the 
appellant sustained a right foot and hip injury during a 
fall.  There was no evidence of dislocation or fracture.  He 
was later seen for right leg weakness, but no abnormal 
pathology was found.  Report of separation examination was 
negative for a left shoulder or right hip disability.

Report of VA examination dated August 1975 was negative for a 
left shoulder or right hip disability.

In October 1975, VARO denied service connection for left 
shoulder and right hip disability because a current 
disability was not shown.

The evidence received by the VA since the October 1975 VARO 
decision consists of a VA bone scan report dated December 
1994, VA outpatient treatment notes dated February 1996 to 
March 1997, and report of VA examination dated February 1997.  
This evidence shows that the appellant was diagnosed with 
severe degenerative joint disease of the right hip.  This 
evidence is entirely silent for left shoulder complaints or 
pathology.  A left shoulder disability is not shown.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence, while new, is not material to 
the issue of service connection for left shoulder disability 
as it does not show the existence of a left shoulder 
disability.  Furthermore, this evidence is not so significant 
that it must be considered to fairly decide the merits of the 
claim for service connection for left shoulder disability.
However, regarding the issue of service connection for right 
hip disability, the Board finds that the recent evidentiary 
submissions are both new and material.  The evidence is new 
because it was not considered on the previous adjudication of 
this claim, and it is not redundant of that evidence 
previously considered.  See Colvin v. Derwinski, 1 Vet.App. 
171, 174 (1991), citing Williams v. Sullivan, 905 F.2d 214, 
216 (8th Cir. 1990).  The evidence is material because it is 
relevant and probative of a seminal question, which is 
whether or not the appellant has a right hip disability.  See 
Colvin, supra., citing Chaney v. Schweiker, 659 F.2d 676, 679 
(5th Cir. 1981).  Moreover, the Board finds that the recent 
evidentiary submissions showing the presence of degenerative 
joint disease of the right hip bears directly and 
substantially (to use the Secretary's wording) on an issue in 
dispute, which is whether or not the appellant has a right 
hip disability.

As new and material has not been submitted to reopen the 
claim for service connection for left shoulder disability, 
the Board does not have jurisdiction to consider the 
previously adjudicated claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet.App. 167, 
171 (1996) (When new and material evidence has not been 
submitted in a previously disallowed claim "[f]urther 
analysis . . . is neither required, nor permitted.").

Having found that new and material evidence has been 
submitted on the issue of entitlement to service connection 
for right hip disability, the Board will now address whether 
the appellant has submitted a well grounded claim for service 
connection for degenerative joint disease of the right hip.  
As indicated above, a well grounded claim requires evidence 
of a current disability, evidence of incurrence or 
aggravation of a disease or injury in service, and evidence 
of a nexus, or link, between the in-service disease or injury 
and the current disability as provided by competent medical 
evidence.  The Court has implicitly held that it is possible 
to submit new and material evidence to reopen a previously 
denied claim even though the claim is not well grounded.  
Elkins v. West, __ Vet.App. __, __, No. 97-1534, slip op. at 
5 (February 17, 1999)(en banc); Winters v. West, __ Vet.App. 
__, __, No. 97-2180, slip op. at 7 (February 17, 1999)(en 
banc).

In this case, a review of the evidence of record reveals that 
the evidence proffered by the appellant mostly concerns 
recent treatment for degenerative joint disease of the hips, 
worse on the left.  Curiously, it was the appellant's right 
leg that was injured in service when he slipped and fell on a 
patch of ice.  The only evidence relating the appellant's 
condition to service is his own statements, and the appellant 
is not competent to offer opinions on medical causation.  
Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  However, 
presuming the truthfulness of the evidence in support of the 
claim, see Robinette and Justus, supra., the Board 
nonetheless finds that the reopened claim is not well 
grounded as a matter of law because of the clear absence from 
the total record of a required Caluza element.  The appellant 
has presented competent evidence of a current disability, but 
he has failed to present competent evidence relating that 
condition to an in-service event, or service generally; also 
competent evidence of chronicity or continuity of 
symptomatology of right hip problems since service discharge 
has not been presented.  See Savage supra.

The Board notes that, applying the Court's rationale in 
Winters to this case, remand to VARO of the issue of 
entitlement to service connection for degenerative joint 
disease of the right hip is not warranted as this act would 
be onerous to VARO and would clearly not result in a more 
favorable outcome to the appellant because he has not 
established the prima facie elements of his claim.  See also 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  In Winters 
the Court determined that reopening of the claim for service 
connection for post traumatic stress disorder (PTSD) was 
warranted in light of Hodge,  and it then considered the rule 
of prejudicial error, and the principle that the law does not 
require a useless act.  Notwithstanding reopening of the 
claim, the Court affirmed the Board decision to the extent 
that it denied benefits for PTSD because remanding this not 
well grounded claim "would unnecessarily impose additional 
burdens upon the BVA with no possibility of any benefit 
flowing to the veteran."  Winter supra. at 7.  As no 
possible benefit could flow to the veteran, he was not 
prejudiced by the action.  The Court noted in Winters that 
the evidence of record was clear to the effect that the 
reopened claim would not be well grounded as a matter of law 
given the clear absence from the total record of a required 
Caluza element.  Here, applying the Court's rationale in 
Winters, the Board similarly finds that there is no prejudice 
to the appellant by not remanding the question of entitlement 
to service connection for right hip disability to VARO, and 
that a remand of this issue would amount to a useless act 
because the claim is not well grounded.


ORDER

Service connection for right knee disability is denied.

Having found that new and material evidence has not been 
presented to reopen the claim for service connection for left 
shoulder disability , the benefit sought on appeal remains 
denied.

To the extent of the findings that new and material evidence 
has been presented to reopen the claim for service connection 
for right hip disability , the appeal is resolved in the 
appellant's favor.

Service connection for degenerative joint disease of the 
right hip is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


